Citation Nr: 0731763	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  05-23 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and O.S.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had a period of active duty for training from May 
1976 to September 1976 and had subsequent service in the Army 
National Guard until August 1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Honolulu, Hawaii, Regional Offices (RO) of the 
Department of Veterans Affairs (VA).

The veteran appeared before the undersigned Veterans Law 
Judge in July 2007 and delivered sworn testimony at a Board 
hearing at the RO.

The issue of entitlement to service connection for a left 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral ankle and low back disabilities were initially 
demonstrated years after service, and have not been shown by 
competent clinical evidence to be etiologically related to 
the veteran's military service.

2.  At the July 2007 Board hearing the veteran requested 
withdrawal of the appeal seeking entitlement to nonservice-
connected pension benefits; there is no question of law or 
fact remaining before the Board in that matter.


CONCLUSIONS OF LAW

1.  Bilateral ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 106, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).

2.  Low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 106, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.303 (2006).

3.  The veteran having withdrawn his Substantive Appeal as to 
the claim seeking nonservice-connected pension benefits, the 
Board has no further jurisdiction in the matter.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in September 2002 and July 2005, the 
veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA correspondence 
has informed the veteran that he should submit any medical 
evidence pertinent to his claims.  VCAA notice was provided 
to the appellant prior to the initial adjudication.  
Pelegrini.

In light of the Board's denial of the veteran's service 
connection claims, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to assist

The veteran's service medical records are associated with the 
claims file, as are private treatment records and records 
from the Social Security Administration (SSA).  The Board has 
considered whether the veteran should be scheduled for a VA 
examination with a medical opinion regarding a possible 
relationship between the disability on appeal and the 
veteran's military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
finds, however, that such an examination is not necessary as 
the evidence of record contains sufficient competent medical 
evidence to decide the claim.  In this regard, the Board 
notes that the file contains several examinations conducted 
following the veteran's period of active duty for training.  
The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding, and VA's duties 
to notify and assist are met.


Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain presumptions, such as the presumption of soundness 
(38 U.S.C.A. § 1111; 38 C.F.R. § 3.304), the presumption of 
aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), and the 
presumption of service connection for chronic disability such 
as arthritis (38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 
3.309(a)) apply only to periods of active military service.  
38 U.S.C.A. § 1137.  Active military, naval, or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Id.

Under the regulations applicable for presumptive service 
connection for a chronic disease, a veteran must have 
completed 90 continuous days of service during a period of 
"active military, naval, or air service."  38 C.F.R. § 
3.307(a)(1).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).



I.  Low Back

The veteran asserts that he has a current low back disability 
as a result of an injury that occurred during his active duty 
for training from May 1976 to September 1976.

A service medical record dated in June 1976 reflects that the 
veteran complained of left shoulder and low back pain.  The 
veteran had no muscle spasm and was able to assume any 
position requested; the assessment was back muscle strain.  
The veteran's spine was clinically evaluated as normal on his 
August 1976 ETS examination.

Service examinations, including those dated in March 1980, 
July 1984, June 1988, and July 1992 all reveal that the 
veteran's spine was clinically evaluated as normal.

Private medical records reveal X-ray evidence in March 2002 
of L5-S1 osteophyte formation and associated disc bulge 
productive of L-5 nerve root encroachment and lumbar spine 
radiculitis.

A current lumbar spine disability has been demonstrated, and 
it is clear that the veteran complained of back pain during 
service when back muscle strain was diagnosed.  However, the 
objective medical evidence fails to establish a nexus or link 
between current lumbar spine disability and military service.  
In this regard, the Board notes that the veteran's August 
1976, March 1980, July 1984, June 1988, and July 1992 service 
examinations noted no lumbar spine disability, and the first 
evidence of a current lumbar spine disability was in March 
2002.  In view of the foregoing, the Board finds that the 
episode of back muscle strain in service has not been shown 
by the competent clinical evidence of record to have been 
other than acute and transitory and to have resolved without 
residual disability.  Moreover, arthritis was not 
demonstrated within one year of separation of service.  
Hence, the preponderance of the evidence is against service 
connection for a low back disability.



II.  Bilateral ankles

The veteran asserts that he injured both of his ankles while 
participating in night maneuvers.  An August 1978 service 
medical record reveals that the veteran had a sprained left 
ankle in connection with his platoon's live fire practice.  
It was noted that the left ankle injury occurred in the line 
of duty.  The veteran was treated at a battalion aid station 
and was put on light duty for 48 hours.

Service examinations dated in March 1980, July 1984, June 
1988, and July 1992 noted no disability of the ankles.  
Private medical records reveal that in September 1999, there 
was a reported history of gouty arthritis of the ankles 
starting that year.  Left ankle arthritis was demonstrated on 
X-ray examination in 2000.

The Board notes that current bilateral ankle disability has 
been demonstrated, with no right ankle complaint or injury 
demonstrated in service, and only one instance of left ankle 
injury reported during military service.  The objective 
medical evidence fails to establish a nexus or link between 
an ankle disability and any of the veteran's military 
service.  Current bilateral ankle disability was not shown 
until 1999, and examinations conducted after the 1978 left 
ankle injury, including those in March 1980, July 1984, June 
1988, and July 1992, noted no ankle disability.  In view of 
the foregoing, the Board finds that the episode of left ankle 
strain in service has not been shown by the competent 
clinical evidence of record to have been other than acute and 
transitory and to have resolved without residual disability.  

Hence, the preponderance of the evidence is against service 
connection for bilateral ankle disability.

Conclusion to service connection claims

The Board has reviewed the veteran's statements and the July 
2007 Board hearing testimony of the veteran and his spouse 
made in support of the claims.  However, neither the veteran 
nor his spouse have claimed or been shown to have the medical 
expertise to make determinations of etiology concerning the 
issues on appeal.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit more 
favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  As the preponderance of the evidence is against 
the claims, service connection is not warranted for bilateral 
ankle disability and low back disability.

III.  Nonservice-connected pension benefits.

At his July 2007 Board hearing (Hearing transcript (Tr.), at 
page 3.) the veteran indicated that he wished to withdraw the 
claim pertaining to entitlement to nonservice-connected 
pension benefits.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

Here, at the July 2007 Board hearing, the veteran requested 
withdrawal of the appeal of entitlement to nonservice-
connected pension benefits.  Hence, there remains no 
allegation of error of fact or law for appellate 
consideration; the Board has no further jurisdiction on the 
issue of entitlement to nonservice-connected pension 
benefits, and that issue must be dismissed without prejudice.


ORDER

Service connection for a bilateral ankle disability is 
denied.

Service connection for a low back disability is denied.

The appeal seeking nonservice-connected pension benefits is 
dismissed.


REMAND

As for the issue of service connection for a left shoulder 
disability, the Board finds that additional development is 
necessary prior to adjudicating that claim.

While a left shoulder disability was not noted on the 
veteran's May 1976 service entrance examination, the Board 
observes that a June 1976 service medical record, wherein the 
veteran complained of left shoulder pain, appears to indicate 
that the veteran had left shoulder disability prior to his 
1976 period of active duty for training.  Further, a 
September 1980 service medical record reflects that the 
veteran may have sustained a dislocated left shoulder injury 
in 1974 as a result of a boxing incident.  The September 1980 
service medical record (and an August 1980 service medical 
record) also reveals that the veteran underwent left shoulder 
surgery in 1979 (though such records are not associated with 
the claims file).  Finally, at the July 2007 Board hearing 
(Tr., at page 18) the veteran's wife appeared to state that 
the veteran had injured his left shoulder prior to his 
military service.  

Due to the nature of this case, the Board finds that an 
attempt should be made to obtain any available outstanding 
medical evidence, and a VA examination with opinion of 
etiology would be helpful prior to adjudicating this claim.  

In light of the above discussion, this case is REMANDED for 
the following action:

1.  The AOJ should contact the veteran 
and request that he furnish the names, 
address, and date of treatment of all 
medical providers, VA and non-VA, from 
whom he received treatment for any left 
shoulder disability prior to service, 
including in 1974, and surgical treatment 
for his left shoulder in 1979.  After 
securing the necessary authorizations for 
release of this information, the AOJ 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has a left shoulder 
disability, and, if so, its likely 
etiology.  The examiner should be 
provided the veteran's claims file for 
review, and any indicated studies must be 
completed.  Following examination of the 
veteran and review of the claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran has any current 
disability of the left shoulder that is 
related to his military service.  If such 
disability is found to have preexisted 
service, the examiner is asked to state 
whether such disability was aggravated by 
the veteran's military service.  The 
examiner must explain the rationale for 
all opinions given.

3.  The AOJ should then re-adjudicate the 
claim of service connection for a left 
shoulder disability.  If the benefit 
sought is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


